Citation Nr: 1117414	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, which denied the benefit sought on appeal.

This matter was previously remanded by the Board in August 2009 for additional development.  That development has been completed to the extent possible, and the case is once again before the Board for appellate review.

The Board also notes that a claim for entitlement to service connection for hearing loss was also remanded by the Board in August 2009.  The Appeals Management Center (AMC) granted service connection for hearing loss in a December 2010 rating decision.  This represents a full grant of the benefits previously sought on appeal.  Therefore, there is no longer a case in controversy for the Board's appellate consideration as to that issue and it will not be discussed further.


FINDING OF FACT

The Veteran's tinea versicolor does not cover more than 5 percent of the entire body or exposed areas, and he has not been treated with systemic corticosteroids or other immunosuppressive drugs for any duration during a 12-month period. 


CONCLUSION OF LAW

The criteria for a compensable rating for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and VA authorized examination reports have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his skin disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected tinea versicolor.

Pursuant to the Board's August 2009 remand, the Veteran was scheduled for an additional VA examination to determine the current nature and severity of his skin condition.  Review of the record indicates that the Veteran was notified of the examination but failed to appear.  The Board notes that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  Moreover, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that the "duty to assist" is not a one way street, and that a claimant cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). The Board is also satisfied as to substantial compliance with its August 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 0 percent (noncompensable) rating under Diagnostic Code 7806.  He filed his claim for an increased rating in September 2004.

Initially, it should be noted that VA regulations for evaluating disabilities of the skin were revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The current claim for an increased evaluation was received in September 2004.  Thus, the revised regulations are applicable to this claim.  Parenthetically, the Board also notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008); and the Board notes that the disorder under consideration is rated under Diagnostic Code 7806.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Accordingly, the regulations as amended in 2008 are inapplicable to the Veteran's claim.

The Veteran is service-connected for tinea versicolor.  The RO rated this condition, by analogy, under DC 7806, which contemplates disability due to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  Given the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2010).  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code.

Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the a 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.

A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

The Veteran was afforded a VA examination in December 2004.  The examiner reviewed the claims file, and noted diagnoses of tinea versicolor and clothing dermatitis.  The Veteran stated that he had tinea versicolor mainly with a change in season and primarily on his chest and upper back.  He had used several over-the-counter and prescription creams which somewhat decreased the duration of his outbreaks.  He continued to experience such outbreaks 3 or 4 times per year.  On examination, there was no evidence of tinea versicolor or clothing dermatitis.

The Veteran underwent a general VA examination in June 2005.  This examiner also reviewed the claims file, and noted diagnoses of tinea versicolor and clothing dermatitis.  The Veteran stated he treated his condition with an over-the-counter antifungal cream as needed.  On examination, there was no active tinea versicolor, and no scarring from tinea.

VA treatment records dated in July 2010 show that the Veteran had pinpoint (less than .5 cm) lesions on his back, chest, and arms.  He indicated that they were itchy.  The Veteran was seen for a follow-up visit in August 2010.  The treating physician indicated there were actinic changes and folliculocentric pustules scattered over the back and chest.  The Veteran was prescribed a hibiclens wash and topical clindamycin.  Additional treatment records also list hydrocortisone cream as a prescribed medication.

There are no other treatment records dated during the pendency of the appeal relating to the skin.  Additionally, the Veteran has not submitted any written statements in support of his claim for an increased rating.

Based on the evidence of record, the Board finds that a compensable rating for tinea versicolor is not warranted.  As noted above, a compensable rating requires systemic treatment or an affected area of at least 5 percent of the entire body or exposed areas.  Earlier examinations in 2004 and 2005 revealed no active skin conditions.  More recent treatment records from 2010 reflect treatment for a skin condition.  However, the Veteran was treated primarily with topical medications.  There is no indication of systemic treatment such as corticosteroids or immunosuppressive drugs.  Moreover, while the record reflects recent findings of actinic changes and folliculocentric pustules, the available records do not specify how much of the Veteran's entire body or exposed areas are affected, and the Veteran did not report for a scheduled VA examination in 2009, which could have yielded information beneficial to his claim.  Consequently, the criteria for a compensable rating under Diagnostic Code 7806 have not been met.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the tinea versicolor with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his skin condition.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

A compensable rating for tinea versicolor is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


